DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
As an initial matter, Examiner notes that the instant claims are a dramatic improvement over the previously presented (now cancelled) claims; there remain, however, a small number of issues with respect to clarity of the claims.
Turning first to lines 11-12 of claim 12, Applicant recites “determine, when the first difference exceeds the predetermined value, whether the load output demand is increasing or decreasing ….”  Nothing within the claim suggests that the load output demand changes at all after being detected by the load output detector.  As best understood by Examiner, the output demanded by the load (“Pref” for purposes of this discussion) is detected, then compared against a present output of the engine generator unit (“Pact” for purposes of this discussion; additionally, Examiner notes that this comparison involves the generator output and not battery output).  This comparison may be represented by Pref – Pact and the result (“Pdiff”) is compared against a predetermined threshold.
In an event where Pdiff exceeds the predetermined threshold, the controller next determines whether the power demanded by the load, Pref, requires an increase or a decrease of the actual power output, Pact.  Stated another way, the controller does not determine whether Pref is increasing or decreasing, but instead the controller determines whether Pact must be increased or decreased to meet Pref.  Thus, as best understood by Examiner, the above-quoted limitation of claim 12 should instead read similarly to the following: “determine, when the first difference exceeds the predetermined value, whether load output demand represents an increase or decrease with respect to the present power output ….”  
Turning next to lines 13-15 of claim 12, Applicant recites “subtract an engine speed suppression value from the load output demand to determine a second difference when the load output demand [represents an increase with respect to the present power output]” (emphasis and alterations by Examiner).  It remains unclear what exactly “an engine speed suppression value” represents or how it is calculated.  Examiner was unable to find any form of definition for this term (or “engine speed increase/decrease suppression value” as previously recited) that clearly defines what the scope of the term is.  Examiner was also unable to find any commonly understood definition for the term within the prior art.
Based on prior discussions with Applicant’s representative and review of the disclosure as filed, “an engine speed suppression value” is some value that corresponds to a suppression of a rate of change in rotational speed of the engine resulting from a change in demanded power output.  Additionally, this “suppression value” serves to mitigate noise resulting from the change in demanded power output.  Thus, “an engine speed suppression value” could be any arbitrary value that suppresses a rate of change in rotational speed of the engine to avoid undesirable noise that would otherwise result from the change in required output power.
With the above in mind, it remains wholly unclear how “an engine speed suppression value” is determined.  As the disclosed controller is configured to utilize battery power to supplement the engine output when an increase in engine speed would be required and/or charge the battery by maintaining engine speed when a decrease would otherwise be required, Examiner will interpret “an engine speed suppression value” such that it must account for the amount of charge within the battery.  Furthermore, since at least one disclosed purpose of the present controller system is to reduce undesirable noise, “an engine speed suppression value” must also correspond to some designated noise threshold.
In view of the above, and for purposes of examination, Examiner will interpret “an engine speed suppression value” to be any value which accounts for both noise and battery charge and which is used to determine how much power is subsequently required from the engine to meet the demanded power.  This interpretation serves solely to provide a more compact prosecution of the application now that the claims are at least interpretable, but does not indicate the claims are compliant with §112.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 12 and 21, Applicant recites “an engine speed suppression value” in lines 13 and 11, respectively.  It remains wholly unclear what “an engine speed suppression value” is as well as how it is determined.  As discussed in previous Office Actions (hereafter “OA” and see, e.g., page 5 of the OA mailed on 03/14/2022), the terms found in the specification (“engine speed increase suppression” and “engine speed decrease suppression”) are not clearly defined.  At most, Applicant’s Remarks have asserted that “an engine speed suppression value” is some value that serves to mitigate “unpleasant noise” that would otherwise be generated by changes in output of the engine.
Under 35 U.S.C. §112(b), the claims “must particularly point out and distinctly define the metes and bounds of the subject matter to be protected by the patent grant.”  MPEP §2171.  During examination, the claims are given their broadest reasonable interpretation (“BRI”) that is consistent with the specification as interpreted by one of ordinary skill.  MPEP §2173.01.  As previously discussed, Examiner is unable to find any accepted definition or understanding of what “an engine speed suppression value” is within the prior art.  Furthermore, there remains no clear definition of what such a value is within the specification as filed.  As such, the claims fail to “distinctly define the metes and bounds of the subject matter to be protected by the patent grant” because “an engine speed suppression value” has no clearly defined or previously known meaning, therefore rendering the scope of the claims indefinite.
To further illustrate the issue, claim 12 recites “subtract an engine speed suppression value from the load output demand to determine a second difference when the load output demand is determined to be increasing; set a second engine speed of the engine based on the second difference; and set a throttle opening for the engine based on the second engine speed.”  It is clear that “an engine speed suppression value” is critical to the intended operation of the device; the scope of “an engine speed suppression value” is, however, wholly opaque.  The claim recites no determination of the value or even what parameters are considered in determining the value.  As a result, the claim effectively recites a completely arbitrary value being subtracted from the demanded output power to arrive at a setpoint value for the engine.  
Based on the discussions between Examiner and Applicant’s representative, the intention is to avoid “unpleasant noise” being produced by changes in the rotational speed of the engine, said changes in rotational speed deriving from a change in power demanded by the loads.  Ignoring the fact that none of this is recited within the claim or its dependents, Applicant has not even defined what an “unpleasant noise” is or its threshold in, for example, decibels.  Thus, even Applicant’s intended meaning lacks a definite scope.  While it can be inferred that the way to avoid this “unpleasant noise” is to dampen changes in the rotational speed (e.g., limiting the rate of change of engine speed such that the engine does not rotate so fast as to produce “unpleasant noise”), Applicant has not disclosed or claimed any clear method of determining such a dampener.  
To provide an example, it may be assumed that the engine is operating at a power Pact which corresponds to an engine rotational speed of 1000 RPM and an increased power demand by the load results in a Pref  that corresponds to an engine rotational speed of 3000 RPM.  Thus, to achieve Pref, the engine must rapidly increase its rotational speed, presumptively causing the engine to “roar” or produce an “unpleasant noise.”  To mitigate this noise while still achieving the desired output, power Pbatt from a battery is used to supplement the output of the engine and alternator.  By supplementing in this way, the desired output power Pref may be achieved while slowly increasing the engine speed (and thus alternator output) while simultaneously decreasing the amount of power output by the battery.  In this way, “unpleasant noise” is avoided while bringing the engine up to a required speed for the alternator to output Pref.
On the other hand, when Pref corresponds to a decrease in required power, the electromagnetic resistance acting on the alternator decreases, causing an increase in rotational speed of the rotor and engine, producing a different type of “unpleasant noise:” the whine of rotating parts.  To mitigate this noise, the alternator is used to charge the battery, thus providing a replacement load that corresponds to the decrease in demanded power.  In this way, the unpleasant whine is avoided and the battery may be charged while slowly decreasing the rotational speed of the engine to meet the lower Pref demanded.
As shown by this example, “an engine speed suppression value” must correspond to the difference between a present, actual output power of the engine and the desired power demanded by the load.  Furthermore, “an engine speed suppression value” is clearly not a constant value, but instead must change inversely with the alternator output; i.e., as engine speed and alternator output increase, the “engine speed suppression value” must decrease.  This is not, however, what is claimed or disclosed.  Instead, Applicant recites a functionally “black-box” variable which is not disclosed as changing or adjusting relative to alternator output or demanded power.
In view of the above, Examiner finds that claims 12 and 17 are indefinite.  Claims 13-16 and 18-21 depend from either of claims 12 or 17 and are therefore rejected for at least the same reasons.  For purposes of examination, the step of subtracting “an engine speed suppression value from the load output demand to determine a second difference when the load output demand is determined to be increasing” will be considered met by any teaching of means for slowly adjusting engine speed while maintaining a power output demanded by a load.  Similarly, the step of adding the value “to the load output demand to determine a sum when the load output demand is determined to be decreasing” as recited by claims 13 and 18 will be considered met by the same teachings.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2011/0260546 (“Hashizume”) in view of common knowledge, as best understood by Examiner.
Regarding claim 12, Hashizume discloses:
An output controller of a hybrid-type engine generator equipped with a battery and an engine generator unit each configured to output power to a load, the output controller comprising:
a load output detector (FIG 6:26) that detects a load output demand from the load (para. [0047]); and
an electronic control unit (FIG 1:8, “controller”), [wherein] the ECU is configured to:
compare (FIG 6:29) the load output demand (Pout, FIG 6) with a present power output of the engine generator unit driven by an engine operating at a present engine speed (Palt, FIG 6) to determine a first difference (ΔP1) of the load output demand and the present power output (para. [0047]);
determine whether the load output demand requires an increase (e.g., paras. [0009], [0038]);
subtract an engine speed suppression value (battery output) from the load output demand to determine a second difference (ΔP2, para. [0048]) when the load output demand requires an increase of the engine speed (para. [0048]);
set a second engine speed of the engine based on the second difference (implicit to para. [0039]); and
set a throttle opening for the engine based on the second engine speed (implicit to para. [0039]).

	Hashizume does not explicitly disclose: (1) the ECU having a microprocessor and a memory connected thereto, wherein the microprocessor is configured to perform the functions of the ECU as detailed above; (2) a predetermined value against which the first difference is compared, wherein determination of whether engine speed must increase or decrease is determined when the first difference exceeds the predetermined value; or (3) determination of whether the engine speed is required to decrease.

	With respect to (1) above, it is well-known and well-understood within the art that controllers frequently include microprocessors and memory for storing and executing control methods.  One of ordinary skill, given the context of Hashizume, would have understood that the controller therein comprised at least a microprocessor and memory for receiving, processing, and storing the various values (e.g., Pout, Palt, Pbat, etc.) obtained from their associated sensors.  Even assuming, arguendo, that one of ordinary skill would not interpret Hashizume in this way, the modification of Hashizume to utilize a microprocessor and memory connected thereto would be overwhelmingly obvious in view of common knowledge within the art.

	With respect to (2) above, Examiner notes that Hashizume’s method of control provides consideration for “degradation of engine noise quality due to sudden rise of the engine rotation speed” in paragraph [0010].  Despite not explicitly reciting any “thresholds” one of ordinary skill would recognize Hashizume’s intention to avoid a degradation in noise quality (i.e., “unpleasant noise”) as a threshold for the control disclosed therein.  Even assuming, arguendo, that the above does not amount to an implicit threshold, modification of Hashizume to explicitly operate based on a noise threshold would be obvious to one of ordinary skill in the art (prior to the effective filing date) because Hashizume recognizes a need to avoid such noise and such noise has a clear correspondence between engine speed and quality/volume of the noise.

	Finally, with respect to (3) above, Examiner notes that Hashizume does not explicitly contemplate a scenario wherein the power demanded by the load decreases.  It would, however, be understood by one of ordinary skill that the teachings of Hashizume may be easily extended to such a situation without departing from the teachings therein.  Paragraph [0041] explicitly contemplates an increase of engine speed in order to recharge the battery.  Thus, the teachings of Hashizume differ from the instant claims in that the instant claims provide for charging the battery when output power decreases.
	As discussed above, one of ordinary skill would understand that a decrease in the electrical load would result in a decrease to the electromechanical forces acting on the alternator, thus reducing the electromechanical load resisting motion of the alternator and producing a rapid increase in rotational speed of the rotor and attached engine.  As recognized by Hashizume (para. [0010]), sudden increases in engine rotation speed may result in undesirable noise from the engine.  The question thus becomes a matter of how to avoid a rapid increase in engine rotational speed.  As would be apparent to one of ordinary skill, the rapid increase in engine speed resulting from a decreased load on the alternator may be avoided by simply replacing the difference with an equivalent load, i.e., using the battery as a load to limit the change in the electromechanical load acting on the alternator.
In view of the above, Examiner finds that it would have been obvious to one of ordinary skill in the art (prior to the effective filing date) to modify Hashizume to additionally charge the battery using alternator output when the power demanded by the load decreases, thereby avoiding undesirable noise which would otherwise result from the rapid increase in engine speed that would correspond to the decreased load demand.

To conclude discussion of claim 1, Examiner finds that Hashizume in view of common knowledge (henceforth “Hashizume”) within the art teaches each and every limitation of the present claim.  
Regarding claim 13, Hashizume discloses the limitations as set forth in claim 1 and, as modified (detailed above), further discloses the microprocessor being configured to add the engine speed suppression value (battery output, Pbatt, in this case a negative value since the battery is consuming power to charge) to the load output demand to determine a sum when the load output demand requires a decrease in engine speed (implicit to the modification; the difference between Palt and Pref is delivered to the battery while the engine speed is slowly decreased); set a third engine speed of the engine based on the sum; and set the throttle opening for the engine based on the third engine speed (implicit to the modification; since the battery is now receiving the difference in power, any engine speed control must inherently be “based on” the sum of Pref and Pbatt; further, engine speed is controlled, at least in part, by throttle openings, thus a change in speed implicitly corresponds to a change in throttle opening).
Regarding claim 14, Hashizume discloses the limitations as set forth in claim 13 but does not explicitly disclose setting the engine to “a fourth engine speed” based on the load output demand when the first difference does not exceed the predetermined value.  Examiner finds, however, that this is merely an obvious corollary to the explicit teachings and modifications discussed above.  To clarify, if the control of Hashizume represents a deviation from “normal operation” and is implemented only when the value corresponding to unpleasant noise is reached, then in a situation where the value would not be exceeded would result in normal operation and setting the engine speed to achieve Pref.  As such, it would have been obvious to one of ordinary skill in the art (prior to the effective filing date) to, in the absence of a change in engine speed corresponding to an unpleasant noise emission, merely operate the engine as normal by setting an engine speed corresponding the newly demanded power output.
Regarding claims 15 and 16, Hashizume discloses the limitations as set forth in claims 13 and 12, respectively, and further discloses: (1) “a third difference” and “a third power output of the engine” having a “throttle opening set based on the third engine speed comprises an output surplus used as charge power of the battery” (see discussion above and para. [0041] discussing charging the battery with excess power from the alternator); and (2) “a fourth difference” and “a second power output of the engine generator unit” having a “throttle opening set based on the second engine speed comprises an output shortage supplemented with discharge power from the battery” (see discussion above and para. [0042]).
Regarding claims 17-21, Applicant merely recites a method of operating the an output controller, said output controller being substantially (if not completely) identical to the controller recited in claims 12-16.  As such, Examiner finds that the rejection of claims 12-16 applies, mutatis mutandis, to the subject matter recited by claims 17-21.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS K QUIGLEY whose telephone number is (571)272-4050. The examiner can normally be reached Monday - Friday, 8:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TULSIDAS (TC) PATEL can be reached on (571) 272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THOMAS K QUIGLEY/Examiner, Art Unit 2832   


/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832